 

Exhibit 10.1

TIME SHARING AGREEMENT

This Time Sharing Agreement (the “Agreement”), is entered into effective 15th
day of  July, 2006, by and between Affordable Residential Communities Inc. in
it’s capacity as the sole general partner of Affordable Residential Communities
LP, a Delaware limited partnership (“Operator”), and Larry Willard, an
individual (“User”);

WITNESSETH, that

WHEREAS, Operator leases that certain Dassault-Breguet Falcon 10 aircraft,
manufacturer’s serial number 130, bearing the United States Registration Number
N454DP (the “Aircraft”);

WHEREAS, Operator contracts for the provision of a fully qualified flight crew
to operate the Aircraft; and

WHEREAS, Operator desires to lease said Aircraft with flight crew to User and
User desires to lease said Aircraft and flight crew from Operator on a time
sharing basis pursuant to Section 91.501(c)(1) of the Federal Aviation
Regulations (“FARs”).

NOW THEREFORE, Operator and User declaring their intention to enter into and be
bound by this Agreement, and for the good and valuable consideration set forth
below, hereby covenant and agree as follows:

1.             Operator agrees to lease the Aircraft to User pursuant to the
provisions of FAR 91.501(c)(1) and to provide a fully qualified flight crew for
all operations on a non-continuous basis commencing on the first date set forth
hereinabove and continuing for a term of five (5) years.  Either party may
terminate this Agreement by giving thirty (30) days written notice to the other
party.

2.             User shall pay Operator for each flight conducted under this
Agreement an amount per mile to be determined by User and Operator, but in no
event to exceed the actual expenses of each specific flight, as authorized by
FAR Part 91.501(d), including the actual expense of any “deadhead” flights made
for User, as authorized by FAR Part 91.501(d).  The expenses authorized by FAR
Part 91.501(d) include:

(a)                                  Fuel, oil, lubricants and other additives.

(b)                                 Travel expenses of the crew, including food,
lodging and ground transportation.

(c)                                  Hangar and tie down costs away from the
Aircraft’s base of operation.

(d)                                 Insurance obtained for the specific flight.

(e)                                  Landing fees, airport taxes and similar
assessments.

1


--------------------------------------------------------------------------------




 

(f)                                    Customs, foreign permit and similar fees
directly related to the flight.

(g)                                 In-flight food and beverages.

(h)                                 Passenger ground transportation.

(i)                                     Flight planning and weather contract
services.

(j)                                     An additional charge equal to one
hundred percent (100%) of the expenses listed in subparagraph (a) of this
paragraph.

3.             Operator will pay all expenses related to the operation of the
Aircraft when incurred, and will provide an invoice and bill User for the
expenses enumerated in paragraph 2 above on the last day of the month in which
any flight or flights for the account of User occur.  User shall pay Operator
for said expenses within thirty (30) days of receipt of the invoice and bill
therefor.

User shall include with each payment any federal transportation excise tax due
with respect to such payment, and Operator shall be responsible for collecting,
reporting and remitting such tax to the U.S. Internal Revenue Service.

4.             User will provide Operator with requests for flight time and
proposed flight schedules as far in advance of any given flight as possible. 
Requests for flight time and proposed flight schedules shall be made in
compliance with Operator’s scheduling procedures.  In addition to proposed
schedules and flight times, User shall provide at least the following
information for each proposed flight at some time prior to scheduled departure
as required by Operator or Operator’s flight crew.

(a)                                  proposed departure point;

(b)                                 destination;

(c)                                  date and time of flight;

(d)                                 the number of anticipated passengers;

(e)                                  the nature and extent of unusual luggage
and/or cargo to be carried;

(f)                                    the date and time of a return flight, if
any; and

(g)                                 any other information concerning the
proposed flight that may be pertinent or required by Operator or Operator’s
flight crew.

5.             Operator shall pay all expenses related to the operation of the
Aircraft and shall

2


--------------------------------------------------------------------------------




 

employ, pay for and provide to User a qualified flight crew for each flight
undertaken under this Agreement.

6.             Operator shall be responsible for securing or causing to be
secured maintenance, preventive maintenance and required or otherwise necessary
inspections on the Aircraft, and shall take such requirements into account in
scheduling the Aircraft.  No period of maintenance, preventive maintenance or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless said maintenance or inspection can be safely conducted at a
later time in compliance with all applicable laws and regulations, and within
the sound discretion of the pilot in command.  The pilot in command shall have
final and complete authority to cancel any flight for any reason or condition
which in his judgment would compromise the safety of the flight.

7.             In accordance with applicable FARs, the flight crew will exercise
all of its duties and responsibilities in regard to the safety of each flight
conducted hereunder.  User specifically agrees that the pilot in command, in his
sole discretion, may terminate any flight, refuse to commence any flight, or
take other action which in the considered judgment of the pilot in command is
necessitated by considerations of safety.  The parties agree that Operator shall
not be liable for delay or failure to furnish the Aircraft and crew member
pursuant to this Agreement when such failure is caused by government regulation
or authority, mechanical difficulty, war, civil commotion, strikes or labor
disputes, weather conditions or acts of God.

8.             Operator will provide such additional insurance coverage as User
shall request or require, provided, however, that the cost of such additional
insurance shall be borne by User as set forth in paragraph 2(d) hereof.

9.             Each party hereto agrees to indemnify and hold harmless the other
against all losses, including costs, attorneys fees and expenses by reason of
claims for injury to or death of persons and loss of or damage to property
arising out of or in any manner connected with the performance of such party’s
responsibilities under this Agreement or any breach by such party of any
covenant or warranty made herein.  Operator and User agree that in the event
either party shall be liable to the other for any reason relating to this
Agreement, that under no circumstances shall the damaged party be entitled to
any special or consequential damages, including but not limited to damages for
lost profits.

10.           User warrants that:

(a)                                  He will use the Aircraft for and on account
of his own business only, and will not use the Aircraft for the purposes of
providing transportation for passengers or cargo in air commerce for
compensation or hire;

(b)                                 During the term of this Agreement, he will
abide by and conform to all such laws, governmental and airport orders, rules
and regulations, as shall from time to time be in effect relating in any way to
its operation and use of the Aircraft by User.

3


--------------------------------------------------------------------------------




 

11.           Neither this Agreement nor either party’s interest herein shall be
assignable to the other party.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto, their heirs, representatives and successors.

12.           Nothing herein shall be construed to create a partnership, joint
venture, franchise, employer-employee relationship or to create any relationship
of principal and agent between the parties.

13.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado.

[Remainder of Page Intentionally Left Blank]

4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused the signatures of their
authorized representatives to be affixed below on the day and year first above
written.

The persons signing below warrant their authority to sign.

TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 (FORMERLY 91.54) OF THE FEDERAL
AVIATION REGULATIONS.

(A)                              AFFORDABLE RESIDENTIAL COMMUNITIES LP
(“OPERATOR”) HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND
MAINTAINED  WITHIN THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT IN
ACCORDANCE WITH THE PROVISIONS OF FAR PART 91 AND ALL APPLICABLE REQUIREMENTS
FOR THE MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN MET.

(B)                                AFFORDABLE RESIDENTIAL COMMUNITIES LP
(“OPERATOR”) AGREES, CERTIFIES AND KNOWINGLY ACKNOWLEDGES THAT WHEN THE AIRCRAFT
IS OPERATED UNDER THIS AGREEMENT, IT SHALL BE KNOWN AS, CONSIDERED, AND SHALL IN
FACT BE THE OPERATOR OF THE AIRCRAFT.

(C)                                THE PARTIES UNDERSTAND THAT AN EXPLANATION OF
FACTORS AND PERTINENT FEDERAL AVIATION REGULATIONS BEARING ON OPERATIONAL
CONTROL CAN BE OBTAINED FROM THE LOCAL FLIGHT STANDARDS DISTRICT OFFICE. 
OPERATOR FURTHER CERTIFIES THAT IT WILL SEND A TRUE COPY OF THIS EXECUTED
AGREEMENT TO:   FLIGHT STANDARDS TECHNICAL DIVISION, P. O. BOX 25724, OKLAHOMA
CITY, OKLAHOMA, 73125, WITHIN 24 HOURS OF ITS EXECUTION, AS PROVIDED BY FAR
91.23(c)(1).

Operator:

Affordable Residential

User:

/s/Larry D. Willard

 

Communities LP

 

LARRY WILLARD

 

By: Affordable Residential

 

 

 

Communities Inc.

 

 

 

Its: Sole General Partner

 

 

 

 

 

 

By:

/s/Scott L. Gesell

 

 

Name:

Scott L. Gesell

 

 

Title:

Executive Vice President

 

 

 

A copy of this Agreement must be carried in the Aircraft while being operated
hereunder.

5


--------------------------------------------------------------------------------